DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/10/2022. The following is the status of the claims:

Claims 1 and 4-13 are pending.
Claims 2-3 are canceled.
Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. - (US2018/0066560 - previously cited) in view of Craig et al. - (US7255096 - newly cited), hereinafter referred to as “Kawaguchi” and “Craig”, respectively. 
Regarding Claims 1 and 7-10, Kawaguchi discloses (Figures 1-2) a flow path structure (10) of a heat exchanger (100), comprising: 
an inner cylinder (11) through which a first fluid (E, Figure 2) can flow, the inner cylinder being configured to be capable of housing a heat recovery member (1, i.e. honeycomb absorbing heat from exhaust gases flowing therein, per Paragraph 0034, lines 1-6); 
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to define flow path 16, as shown in Figures 1-2) such that a second fluid (F, Figure 2) can flow between the outer cylinder and the inner cylinder (along flow path 16, as shown in Figure 2); and 
(12) disposed between the inner cylinder and the outer cylinder (as shown in Figure 1), the intermediate cylinder partitioning a flow path for the second fluid into an inner flow path (16a) and an outer flow path (16b), 
wherein the intermediate cylinder comprises communication holes (17, per Paragraphs 0033 & 0039, lines 23-27 & 1-3, respectively) that are communicated in a radial direction (radial fluid communication between the inner and outer flow paths).
Kawaguchi fails to teach wherein the intermediate cylinder is held by the inner cylinder via spacers provided at both ends of the intermediate cylinder in the axial direction, and wherein each of the spacers has a three-dimensional structure, which includes any one of a mesh structure, a network structure, a sponge structure, and a porous structure.
However, Craig teaches (Figures 2-3) a heat exchanger (101) comprising an inner cylinder (203), an outer cylinder (102) disposed so as to be spaced on a radially outer side of the inner cylinder (as shown in Figure 3), and an intermediate cylinder (201) disposed between the inner cylinder and the outer cylinder (as shown in Figure 3). In particular, Craig teaches wherein the intermediate cylinder is held by the inner cylinder via spacers (206, 207) provided in the intermediate cylinder (per Column 7, lines 43-56), and wherein each of the spacers has a three-dimensional structure (as shown in Figures 2-3 the spacers are three-dimensional in that they have a width, a length, and height), which includes any one of a mesh structure, a network structure, a sponge structure, and a porous structure (at least a mesh structure, i.e. compressed wire mesh, per Column 7, lines 57-60).
(per Column 7, lines 43-56), thus ensuring mechanical integrity of the heat exchanger, ultimately ensuring proper operation of the heat exchanger.  
Kawaguchi as modified fails to explicitly teach that the spacers are provided at both ends of the intermediate cylinder in the axial direction (Craig’s Figure 2 shows the spacers at only one end of the intermediate cylinder in the axial direction). 
However, a skilled artisan would have recognized that providing similar spacers at the other end of the intermediate cylinder would further ensure that the inner cylinder and the intermediate cylinder remain in their concentric arrangement, thus further ensuring mechanical integrity of the heat exchanger, ultimately further ensuring proper operation of the heat exchanger. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by duplicating the spacers such that additional spacers are also provided at the other end of the intermediate cylinder, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant case the additional spacers would further ensure that the inner cylinder and the intermediate 
Kawaguchi as modified fails to explicitly teach the arrangement of the communication holes in the intermediate cylinder as claimed.
Kawaguchi does however teach that up to a thousand communication holes may be provided in the portion of the intermediate cylinder that covers the honeycomb structure, i.e. the heat recovery member, and that the total opening area of the communication holes, i.e. the sum of the areas of all of the communication holes, must not exceed fifty percent of the total area of the intermediate cylinder covering the heat recovery member for the purpose of making it possible to control the switching between suppression and promotion of heat exchange (per Kawaguchi’s Paragraphs 0039 & 0042, lines 1-13 & 1-6). Given that the portion of the intermediate cylinder covering the heat recovery member spans axially and circumferentially, a skilled artisan would have recognized that the arrangement of the communications holes can be set regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder as to achieve the intended purpose of enabling control of the switching between suppression and promotion of heat exchange.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to arrange the communications holes regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder, a person of ordinary skill has a good reason to pursue the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Kawaguchi, by trying to arrange the communication holes in an axial direction of the intermediate cylinder as to claim 1, by trying to arrange the communication holes in three or more rows in the axial direction of the intermediate cylinder as to claim 7, by trying to arrange the communication holes in six rows or more in a circumferential direction of the intermediate cylinder as to claim 8, by trying to arrange the communication holes at a central portion in the axial direction of the intermediate cylinder as to claim 9, and by trying to arrange the communication holes at substantially equal intervals in both the axial direction and the circumferential direction of the intermediate cylinder as to claim 10, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 11, Kawaguchi as modified teaches a heat exchanger (100), comprising the flow path structure of the heat exchanger according to claim 1 (in the manner set forth in claim 1 above).
Regarding Claim 12, Kawaguchi as modified teaches the heat exchanger according to claim 11 and further teaches wherein the heat exchanger further comprises the heat recovery member (1, as set forth in claim 1 above); and wherein the heat recovery member is a honeycomb structure (per Kawaguchi’s Paragraph 0033, line 3) comprising partition walls (3), the partition walls defining a plurality of cells (2) each extending from a first end face (first longitudinal end face, i.e. face of 1 along the plane of the paper in Kawaguchi’s Figure 1) to a second end face (the other longitudinal end face, i.e. face of 1 along the plane of the paper opposite to that visible in Kawaguchi’s Figure 1).
Regarding Claim 13, Kawaguchi as modified teaches the heat exchanger according to claim 12 and further teaches wherein the intermediate cylinder has a higher length in an axial direction than that of the honeycomb structure (as suggested in Kawaguchi’s Paragraph 0039, lines 1-3, since the communications holes in the intermediate cylinder only occupy a portion of the intermediate cylinder that covers the honeycomb structure, in other words, such a clarification would not be necessary if the intermediate cylinder is shorter than the honeycomb structure).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Craig as applied to claim 1 above, and further in view of Wakatsuki - (US2018/0128415 - previously cited), hereinafter referred to as “Wakatsuki”.

Regarding Claim 4, Kawaguchi as modified teaches the flow path structure of the heat exchanger according to claim 1 but fails to teach wherein both ends of the intermediate cylinder in the axial direction are connected to the inner cylinder having an increased diameter.
However, Wakatsuki teaches (Figure 3) a heat exchanger (10) comprising a cylindrical pipe-in-pipe arrangement (Figures 3-4) in which a first pipe (60) surrounds a second pipe (70). In particular, Wakatsuki teaches wherein both ends (ends of 60 at joints 71 & 79) of the first pipe in the axial direction are connected to the inner pipe having an increased diameter (increased diameter of pipe 70 at joints 71 & 79). A skilled artisan would have recognized that the arrangement would allow for the securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while, in the case of Wakatsuki, also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by connecting both ends of the intermediate cylinder in the axial direction to the inner cylinder having an increased diameter, as taught by Wakatsuki, for the purpose of securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.  

Allowable Subject Matter
Claim 5-6 are allowed for the reasons of record.

Response to Arguments
Applicant's arguments, see remarks filed 02/10/2022, have been fully considered but they are moot as the arguments do not apply to the current combination of references. Particularly, the newly cited reference to Craig replaces Burne as teaching the newly amended features of claim 1.
For at least the reasons discussed and set forth in the rejection above, Claims 1, 4, and 7-13 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

                                                                                                                                                                                                     

/PAUL ALVARE/Primary Examiner, Art Unit 3763